t c no united_states tax_court nielson-true partnership true oil company tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date p owned an interest in two wells in the same tight formation gas field the field had been established under statutory procedures as a tight formation field one well had been certified as producing tight formation gas under the established federal statutory procedures and the other had not congress provided a tax_credit incentive to develop among other fuels tight formation gas sec_29 i r c requires that as a prerequisite to the credit the determination of whether any gas is produced from a tight formation shall be made in accordance with sec_503 of the natural_gas policy act of ngpa publaw_95_621 92_stat_3350 u s c sec ngpa sec_503 was also the procedural route to qualifying_individual tight formation gas wells for incentive higher than ceiling price treatment administered by the federal energy regulatory commission ferc under ngpa sec_503 - -2 related statutes and ferc regulations determinations concerning tight formation gas were required for both the field in which a well was situated and the individual well r determined that sec_29 through reference to ngpa sec_503 required individual well- category determinations to qualify for the tax_credit p contends and r does not deny that but for the lack of a certification under ngpa sec_503 the well in question would meet the qualifications for tight formation gas p contends that meeting the qualification by definition in substance should suffice and that actual certification is unnecessary held sec_29 i r c when read in conjunction with the provisions of ngpa sec_503 and related materials requires an individual well tight formation gas determination under the procedures of ngpa sec_503 as prerequisite to tax_credit eligibility douglas a pluss and ronald m morris for petitioner richard d d'estrada for respondent gerber judge respondent mailed to true oil co petitioner as tax_matters_partner notices of final_partnership_administrative_adjustment with respect to nielson- true partnership for the taxable years and the sole adjustment and issue concerns respondent's disallowance of sec_291 credits in the amounts of dollar_figure and dollar_figure for and respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years at issue and rule references are to this court's rules_of_practice and procedure these cases were consolidated for purposes of trial briefing and opinion - -3 findings of fact3 on date true oil co the tax_matters_partner and nielson enterprises inc a delaware corporation formed the nielson-true partnership the partnership's principal_place_of_business was casper wyoming at the time the petition was filed the primary objective of the partnership was to drill two wells in the j sand formation in the wattenberg field in northern colorado a gas field covering parts of several counties including weld county colorado wells were drilled in weld county known as the alvin vonasek b well the vonasek well and the castor hanson true well the hanson well these wells draw from the j sand formation and produce only gas the federal energy regulatory commission ferc or the commission made an administrative determination that the j sand formation in the wattenberg field was a tight formation and that the gas produced from that formation was tight formation natural_gas the commission's determination was pursuant to the the parties' stipulated facts and exhibits are incorporated by this reference a tight formation is a sedimentary layer of rock cemented together in a manner that greatly hinders the flow of any gas through the rock because such a formation is characterized by low permeability wells drilled into gas-bearing formations of this kind usually produce at very low rates to stimulate production from these formations producers must use expensive enhanced recovery techniques citation omitted continued - -4 natural_gas policy act of ngpa publaw_95_621 92_stat_3350 u s c sec an unrelated corporation responsible for operating the wells in the wattenberg field submitted a well-category determination application to the local regulatory authority in colorado for the vonasek well in response the state_agency determined that the vonasek well was producing gas from a tight formation this determination became final and was not overturned or reversed by ferc the vonasek and hanson wells were part of a group of over wells managed by the same operator the individual wells in the group were routinely submitted for a well determination by the operator due to an oversight no well-category determination application was filed with the colorado local regulatory authority with respect to the hanson well during and the partnership had a working_interest in the vonasek and hanson wells respondent allowed the nonconventional fuels tax_credits under sec_29 for the vonasek well for and however for the same tax years respondent disallowed the claimed tax_credits for the hanson well continued 872_f2d_438 n d c cir quoting order no regulations covering high-cost natural_gas produced from tight formations fed reg big_number date see also 833_f2d_341 d c cir 671_f2d_119 5th cir on the grounds that no submission for a determination was made - -5 for the hanson well opinion this is a case of first impression stemming from respondent's disallowance of a sec_29 nonconventional fuels tax_credit credit the issue we consider is whether the hanson well qualifies for the credit even though it was not certified under the procedures contained in ngpa sec_503 the parties approach the solution to this issue from different perspectives respondent contends that the statutes involved expressly and unambiguously require that a well-category determination must be obtained from the specified authorities for entitlement to the credit petitioner contending that the statute is ambiguous construes the statute when read in conjunction with the legislative_history and other indicators of congressional intent as permitting the credit without a formal procedural determination if the well otherwise meets the definitional requirements under the referenced statutory framework sec_29 formerly sec_44d was enacted by the crude_oil windfall profit tax act of cowpta publaw_96_223 sec 94_stat_229 this section was entitled credit congress enacted sec_44d in see crude_oil windfall profit tax act of publaw_96_223 sec a 94_stat_268 in the deficit_reduction_act_of_1984 publaw_98_369 98_stat_826 congress redesignated sec_44d as sec_29 - -6 for producing fuel from a nonconventional source and it was intended to encourage the development of alternative_energy sources and to provide producers of alternative fuels with protection against significant decreases in the average wellhead price for uncontrolled domestic oil see s rept pincite 1980_3_cb_131 h conf rept pincite 1980_3_cb_245 see also 101_tc_571 sec_29 provides for a tax_credit for qualified_fuels produced by a taxpayer and sold to an unrelated_person sec_29 lists gas_produced_from_a_tight_formation as one of the qualified_fuels sec_29 in pertinent part states that the determination of whether any gas is produced from a tight formation shall be made in accordance with sec_503 of the ngpa the parties differ in their interpretations of the term determination respondent contends that as a prerequisite to obtaining the credit a tight formation well-category determination must be obtained by compliance with the application and approval procedures of ngpa sec_503 respondent concedes that the local regulatory authority and the commission provided determinations that the wattenberg field j sand formation contained tight formation gas respondent also concedes that the hanson well was drilled in the wattenberg field j sand formation and produced gas that would meet ferc's standards as - -7 tight formation gas respondent's position relies solely on the absence of a well-category determination under ngpa sec_503 for the hanson well petitioner proposes several arguments the main thrust of which is that the use of the term determination in the statute does not result in the requirement of a well-category determination from ferc or under ngpa sec_503 petitioner contends that the ngpa sec_503 reference in sec_29 provides a means to a substantive definition for tight formation gas and was not intended to require an actual certification under the ngpa we agree with respondent sec_29 does not literally support the result petitioner seeks the use of the term determination and the reference in sec_29 to ngpa sec_503 would require a reading of both sections to fully understand the requirements and meaning of sec_29 in construing a statute courts seek the plain and literal meaning of the language 471_us_84 310_us_534 in that regard words in revenue acts are generally interpreted in their ordinary everyday senses 506_us_168 quoting 383_us_569 quoting 331_us_1 on the other hand words with a recognized legal or judicially settled meaning are generally presumed to have been so - -8 utilized unless such an interpretation will lead to absurd results see united_states v locke supra pincite 263_us_179 101_tc_260 citing united_states v american trucking associations inc supra pincite our principal objective in interpreting any statute is to determine congress' intent in using the statutory language being construed united_states v american trucking associations inc supra pincite 293_us_84 103_tc_216 in order to interpret congress' intent here we must analyze sec_29 and the ngpa section referenced in sec_29 with these general principles in mind we consider the phrase the determination of whether any gas is produced from a tight formation shall be made in accordance with sec_503 of the natural_gas policy act of sec_29 does not this phrase appears in sec_29 in the following manner sec_29 definition of qualified_fuels --for purposes of this section-- in general --the term qualified_fuels means-- a oil produced from shale and tar sands b gas produced from-- continued - -9 contain a definition of tight formation gas for purposes of the nonconventional fuels tax_credit sec_29 simply provides that the determination of whether any gas is produced from a tight formation shall be made in accordance with ngpa sec_503 by way of contrast another part of sec_29 references ngpa sec_2 92_stat_3354 u s c sec_3301 as providing the definition of the phrase committed or dedicated to interstate commerce see sec_29 ngpa section contains procedures by which particular types of natural_gas may qualify for certain price incentives continued i geopressured brine devonian_shale coal_seams_or_a_tight_formation or ii biomass and c liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks gas_from_geopressured_brine etc -- a in general --except as provided in subparagraph b the determination of whether any gas is produced from geopressured brine devonian_shale coal_seams_or_a_tight_formation shall be made in accordance with sec_503 of the natural_gas policy act of emphasis added we note that the natural_gas wellhead decontrol act of decontrol act publaw_101_60 103_stat_157 eliminated wellhead and nonprice controls on the first sale of natural_gas sec b of the decontrol act repealed the natural_gas policy act of ngpa publaw_95_621 92_stat_3350 u s c sec effective date regulated by ferc ngpa sec_503 however does not contain a specific reference to or definition of tight formation gas ngpa sec_503 does contain reference to several categories of natural_gas which are covered under its procedures including high-cost natural_gas see u s c sec a d ngpa sec_503 was enacted in and did not specifically mention tight formation gas the introduction of tight formation gas to the price incentive provisions including ngpa sec_503 did not occur until some later time the introduction of tight formation gas into this scenario occurred as described in 872_f2d_438 d c cir as follows ngpa sec_107 gives the ferc the power to prescribe an incentive price for high-cost natural_gas which does not fit within the categories enumerated in sec_107 - on date president carter recommended the establishment of incentives for the production of tight formation natural_gas after conducting a rulemaking ferc promulgated regulations establishing incentive prices for tight formation gas fn ref omitted the courts thereafter held that ngpa sec_503 is the procedural mechanism for the determination of whether a particular well's production qualifies for the price incentive as tight formation gas vis-a-vis the ngpa sec_503 category high-cost natural_gas see eg 816_f2d_777 d c cir ngpa sec_503 contains a four-step process by which determinations may be obtained first the local regulatory authority local authority recommended that a field be designated as a tight formation second ferc could affirm reverse remand issue a preliminary finding or take no action on the local authority's recommendation if no action was taken by ferc the local authority's recommendation became final days after receipt of the recommendation by ferc if ferc issued preliminary findings but failed to take further action the local authority's recommendation became final days after the date ferc's preliminary finding was issued the third procedural step permitted an interested producer to petition the local authority for its recommendation that a particular well within the designated tight formation field should be classified as a tight formation well fourth ferc could affirm reverse remand issue a preliminary finding or take no action on the local authority's recommendation with respect to a specific well as in step the local authority's individual tight formation well recommendation became final days from the date ferc received the recommendation unless ferc issued a preliminary finding in the event that ferc issued a preliminary finding ferc had days from the preliminary finding to take further action or the ngpa sec_503 sec_15 u s c sec c defines the local regulatory authority as the federal or state_agency having regulatory jurisdiction with respect to the production of natural_gas local authority's recommendation became final finally judicial review was available under ngpa sec_503 but only in the event that ferc remanded or reversed the local authority's recommendation u s c sec b for purposes of obtaining the gas price incentives the four-step process outlined above is mandatory and not severable or elective a well owner may not qualify merely by producing from a well located in a field that has been determined to be a tight formation in addition to a field determination the well owner must obtain a determination that each well produces tight formation gas see eg 887_f2d_81 5th cir ferc order no issued date fed reg date regulations under the ngpa indicate that the wattenberg j sand formation had been finally determined to contain tight formation gas see c f_r sec_271 d the wattenberg j field is located north and east of denver and underlies approximately big_number acres situated within four different counties see c f_r sec_271 d i accordingly it is a relatively large area within which many wells may be situated the parties do not dispute and the case law supports the principle that to be entitled to the price see 645_f2d_339 5th cir for a discussion of the statutory division of responsibilities between the commission and the local authority incentives administered by ferc under ngpa sec_107 92_stat_3366 u s c sec a well owner would be required to obtain a determination under the ngpa sec_503 procedures with respect to each individual well that it produced tight formation gas the question is whether that same requirement ensues for the tax_credit from the sec_29 reference to a determination under ngpa sec_503 petitioner argues that the statutory ambiguity permits its use of the legislative_history and other pertinent material to interpret the intent of the statute although we agree that in this instance we must look beyond the statutory language it is difficult to reach the conclusion proposed by petitioner considering the statutory language and case precedent concerning ngpa sec_503 for example could congress by incorporating the reference to ngpa sec_503 in sec_29 have intended that one procedural standard would be applied to determine whether a well is a tight formation well for price incentives and that a different approach and procedural standard would apply for income_tax credits where both programs are to be governed procedurally pursuant to ngpa sec_503 this must be the case for petitioner to prevail a statutory term should be given its common and ordinary meaning unless persuasive evidence or context indicates otherwise commissioner v soliman u s pincite 380_us_563 the word determination has been generally defined to mean the act of settling a dispute suit or other question by an authoritative decision or the ascertainment or establishment of the extent quality position or character of something webster's ii new riverside university dictionary in the legal sense a determination is a decision of a court or administrative agency and also a judgment and decision after weighing all the relevant facts black’s law dictionary 6th ed consequently we do not find the term determination made in accordance with ngpa sec_503 to be ambiguous sec_29 cannot be literally interpreted in a manner other than that it requires a determination under the procedures of ngpa sec_503 petitioner's contention that a well-category determination is not a prerequisite for eligibility for the tax_credit is not a plausible literal interpretation of sec_29 that is especially so when ngpa sec_503 is considered in tandem with sec_29 wherein it is referenced certainly sec_29 does not mean that respondent possessed the expertise or statutory authority to make determinations of whether gas was from a tight formation for tax_credit purposesdollar_figure petitioner's approach does congress considered granting but did not grant authority to the u s department of the treasury to make determinations under ngpa sec_503 in the tax simplification act of see infra note these determinations by the u s department of the treasury were to be made consistent with ngpa sec_503 not comport with the overall statutory design for obtaining the benefit of the tax_credit petitioner relied heavily on the legislative_history to present its position petitioner contends that the legislative_history reveals congress' intent that sec_29 required that a well meet the definition of a tight formation as utilized by ferc in the ngpa sec_503 administrative process although the legislative_history does contain some references to possibilities for employing definitions established by ferc those references do not provide a basis for holding that the term determination should be interpreted differently from its usual and established meaning our examination of petitioner's argument leads us to the same conclusion whether or not we consider the statute to be ambiguous in addition we may seek out any reliable evidence as to the legislative purpose even where the statute is clear united_states v american trucking associations inc u s pincite 92_tc_612 affd 920_f2d_1335 7th cir congress enacted the ngpa in response to a generally growing demand for natural_gas and rising prices for energy in the late seventies and early eighties williams natural_gas co v ferc f 2d pincite 870_f2d_717 d c cir producers of gas from tight formations could qualify for incentive gas prices higher than the ceiling these incentive prices were valuable when uncontrolled gas prices were high but did little to encourage development of high-cost tight formation gas when prices were low see 101_tc_571 consequently in enacting the nonconventional energy production_tax_credit under sec_29 formerly sec_44d congress provided an additional incentive to compensate for the extra costs and risks of producing high- cost fuel including tight formation gas see s rept pincite 1980_3_cb_131 turning to the legislative_history the nonconventional fuels tax_credit first appeared in cowpta the conference committee report states for purposes of the credit the definition of natural_gas from geopressured brine coal seams and devonian_shale is the same as that determined by the federal energy regulatory commission ferc under the natural_gas policy act of ngpa until ferc defines the term tight formation under sec_107 of the ngpa tight sands gas is defined in terms of average matrix permeability to gas h conf rept pincite 1980_3_cb_245 in addition the conference_report for the cowpta stated conference agreement --the conference agreement adopts a modified version of the senate amendment this provision is intended to provide producers of alternative fuels with protection against significant decreases in the average wellhead price for the uncontrolled domestic oil with which alternative fuels frequently compete sources eligible for the credit and the definitions of those sources generally are the same as those in the senate amendment natural_gas produced from a tight formation however has the same definition as that determined by the ferc under the ngpa id pincite c b pincite finally the staff of the joint committee's general explanation of cowpta contains the statement that for purposes of the credit the definition of natural_gas from geopressured brine devonian_shale coal_seams_or_a_tight_formation is that determined by the federal energy regulatory commission in accordance with sec_503 of the natural_gas policy act of ngpa staff of joint comm on taxation general explanation of the crude_oil windfall profit tax act of pincite j comm print accordingly portions of the legislative_history contain the expectation that ferc would create a definition of tight formation gas to be utilized for purposes of obtaining the tax_credit petitioner contends that by use of the term determination congress intended to incorporate the definition to be promulgated by ferc rather than to require a well-category determination for each specific well under ngpa sec_503 we could agree that congress expected that ferc would ultimately define tight formation gas but congress' choice of the term determination rather than definition in sec_29 leaves petitioner's contentions without statutory support or substance petitioner also argues that congress retained the determined in accordance with sec_503 language of sec_29 even though the statutory authority under the ngpa to make determinations under sec_503 for most new tight formation gas was revoked by the natural_gas wellhead decontrol act of decontrol act publaw_101_60 103_stat_157 effective date in other words petitioner argues that ferc and the relevant local regulatory agencies did not have the authority to issue well-category determinations after that date petitioner also argues that as a general matter the omnibus budget reconciliation act of publaw_101_508 sec stat extended and liberalized the availability of the tax_credit for tight formation gas for wells drilled before date in that regard the sec_29 credit for tight formation gas is allowable beyond date conversely respondent points out that ferc announced that it would continue processing well-category determinations until date in order for producers to qualify for nonconventional fuels tax_credits ferc order no fed reg date respondent also relies on legislative_history in connection with the repeal of the incentive-pricing provisions of the ngpa containing the statement that the repeal was not intended to affect the availability of the nonconventional fuels tax_credit see s rept pincite finally respondent points out that congress considered making the nonconventional fuels tax_credit permanent but extended for only years the time within which a well had to be drilled to qualify this extension was intended to coincide with the effective date of the repeal of the ngpa so that the processing of well-category determinations could be continued consequently respondent argues this leads to the conclusion that ferc and other local regulatory agencies were authorized to make well-category determinationsdollar_figure these circumstances were described in 68_f3d_1376 d c cir as follows effective date the natural_gas wellhead decontrol act of repealed ngpa price controls on wellhead sales of natural_gas as a result of the decontrol act the commission eliminated incentive prices for tight formation gas produced from wells spudded or recompleted after date a year later however the omnibus budget revenue reconciliation act of instituted a tax_credit for natural_gas from newly drilled wells in tight formations in order to be eligible for the tax_credit the natural_gas must be produced from a well drilled or a facility placed_in_service after date and before date and be sold before date the budget act further provides that the determination of whether any gas is produced from a tight formation shall be made in accordance with sec_503 ngpa thereafter the commission ferc announced its intention to continue to process the initial determinations of agencies despite their loss of regulatory significance until date the commission later extended this deadline to date so long as the application_for an initial determination was filed with the agency by date however the commission said that it will not accept determinations where the well was spudded or recompletion commenced on or after date explaining the reason for continuing to review agency determinations for a transition_period the commission stated that while ngpa sec_107 well category determinations have no price consequence they are necessary to obtain the sec_29 tax_credit citations omitted we are persuaded that congress intended to couple the eligibility for the sec_29 credit with the obtaining of well- category determinations under ngpa sec_503 in particular the legislative_history of the decontrol act indicates that the repeal of ferc's determination review providing for incentive pricing in ngpa sec_503 was not intended to affect the availability of the nonconventional fuels tax_credit s rept supra at dollar_figure equally significant the aforementioned congressional action illustrates an understanding that sec_29 was linked with a procedural determination under ngpa sec_503 petitioner's perspective is that the ferc determination process was left in place to continue the process of defining tight formation gas even if that was the basic reason for extension the sec_29 statutory language plainly requires a determination under ngpa sec_503 see also staff of joint comm on taxation technical explanation of the tax simplification act of pincite j comm print the tax simplification act of was not enacted that report contains the statement that in order to ensure that qualifying gas production from such wells in fact will receive the credit it is believed necessary to continue the well and formation determination process for periods after the commission discontinues its role in this process id pincite emphasis added petitioner also relies on revrul_93_54 1993_2_cb_3 for the proposition that a well-category determination is not necessary to qualify for the tax_credit in revrul_93_54 supra the commissioner held that if a well is drilled after date and prior to date but is recompleted after date and if the recompletion does not involve additional drilling to deepen or extend the well the production qualifies for the tax creditdollar_figure revrul_93_54 supra however does not concern the question of whether a determination must be obtained under ngpa sec_503 in order to be entitled to the tax_credit the ruling assumes prior qualification and under the circumstances described holds that further qualification is unnecessary it should also be noted that petitioner's argument is also undermined by timing because the commissioner issued this ruling after the repeal of sec_29 petitioner references other weaker arguments analogous and tangential materials in support of its position that sec_29 should not be read as requiring an individual well-category determination by ferc petitioner's arguments individually or it is noted that we treat the commissioner's rulings as having no more authority than that of the position of a party see 88_tc_630 64_tc_404 affd in part and revd in part 613_f2d_770 9th cir petitioner defines recompletion by means of the example the well was later completed into a different shallower reservoir collectively are insufficient to overcome the use of the term determination and the requirement of a specific well-category determination under ngpa sec_503 accordingly we hold that an individual well-category determination must be obtained in order to qualify for the sec_29 tax_credit attributable to tight formation gas to reflect the foregoing decisions will be entered for respondent
